 Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19        PageID.1   Page 1 of 37




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         (SOUTHERN DIVISION)


CONSTANTINO PAPADIMITROPOULOS,
MARVIN MENDOZA, and JOYCE VALLONE,
Individually and on behalf
of all others similarly situated,

Plaintiffs,

       v.

SANTA ROSA CONSULTING, INC.,

Defendant.


              COLLECTIVE AND CLASS ACTION COMPLAINT
                        AND JURY DEMAND


       Plaintiffs Constantino Papadimitropoulos, Marvin Mendoza, and Joyce

Vallone (collectively “Plaintiffs”, through their undersigned counsel, on behalf of

themselves and all others similarly situated, file this nationwide collective action

and state law class action Complaint against Defendant Santa Rosa Consulting, Inc.

(“Defendant” or “Santa Rosa”), for violations of the Fair Labor Standards Act, 29

U.S.C. § 201, et seq., and California, Illinois, Indiana, New Jersey, New York,

Pennsylvania and Rhode Island law. Plaintiffs allege that they and other similarly

situated workers, as W-2 employees, did not receive full compensation for all hours


                                          1
 Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19        PageID.2    Page 2 of 37




worked, including applicable minimum wages and/or overtime wages at time-and-

a-half their regular rate of pay in excess of forty (40) in a workweek. The following

allegations are based on personal knowledge and information and belief as to

Plaintiffs’ own conduct and are made on information and belief as to the acts of

others.

                            SUMMARY OF CLAIMS

1.    Defendant violated the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201,

      et seq. (“FLSA”) and certain states law by failing to pay Plaintiffs and the

      putative collective/class members (as defined below) applicable overtime

      and/or minimum wages for non-travel hours worked and/or for failing to pay

      anything for certain out-of-town travel hours.

     JURISDICTION, SUPPLEMENTAL JURISDICTION AND VENUE

2.    Jurisdiction over Plaintiffs’ FLSA claims is proper under 29 U.S.C. § 216(b)

      and 28 U.S.C. § 1331.

3.    This Court has federal question jurisdiction over Plaintiffs’ claims pursuant

      to 28 U.S.C. § 1331 because their claims arise under the FLSA.

4.    This Court has supplemental jurisdiction over Plaintiffs’ state law claims

      pursuant to 28 U.S.C. § 1367(a), because these claims are so related to the

      federal claims that they form part of the same controversy.

5.    Upon information and belief, Defendant contends venue is proper in the


                                          2
 Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19      PageID.3   Page 3 of 37




     Eastern District of Michigan pursuant to the underlying agreement between

     the parties, which provides that the exclusive jurisdiction for Plaintiff’s

     claims shall be in the Oakland County Circuit Court, Michigan or the United

     States District Court for the Eastern District of Michigan (Southern

     Division).

                                  PARTIES

6.   Plaintiff Mendoza is a California resident who worked for Defendant from

     2013 until 2018, providing training to new users on how to use commercial

     software. The new users of the software were employees of Santa Rosa’s

     clients.

7.   Plaintiff Mendoza worked for Santa Rosa in several states, including Illinois

     and New Jersey. At all relevant times, Plaintiff Mendoza has been an

     employee who was employed within the meaning of 29 U.S.C. § 203(e) and

     (g), and corresponding state law.

8.   Plaintiff Vallone is a Rochester, New York resident who worked for

     Defendant from 2016 to 2018, providing training to new users on how to use

     commercial software. The new users of the software were employees of

     Santa Rosa’s clients.

9.   Plaintiff Vallone worked for Santa Rosa in different states, including

     California. At all relevant times, Plaintiff Vallone has been an employee


                                         3
 Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.4   Page 4 of 37




      who was employed by Santa Rosa within the meaning of 29 U.S.C. § 203(e)

      and (g), and corresponding state law.

10.   Plaintiff Constantino Papadimitropoulos is a Florida resident who worked

      for Defendant from 2016 to 2018, providing training to new users on how to

      use commercial software. The new users of the software were employees of

      Santa Rosa’s clients.

11.   Plaintiff Papadimitropoulos worked for Santa Rosa in several states,

      including California, Illinois, Indiana, New Jersey, New York, Pennsylvania

      and Rhode Island.

12.   At all relevant times, Plaintiff Papadimitropoulos has been an employee who

      was employed by Santa Rosa within the meaning of 29 U.S.C. § 203(e) and

      (g), and corresponding state law.

13.   At all relevant times, Defendant was Plaintiffs’ “employer” as defined by the

      FLSA, 29 U.S.C. §203(d).

14.   Defendant engaged in interstate commerce or otherwise conducted activities

      within the scope of 29 U.S.C. §§ 206-207, and its annual gross volume of

      sales or business done is in excess of $500,000.

15.   Defendant’s main function is to recruit and hire individuals like Plaintiffs

      who primarily train hospital employees (new users) how to use certain

      commercial electronic record keeping software during “go live” events.


                                          4
 Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.5    Page 5 of 37




      Defendant carries out and coordinates its main function from its principal

      place of business located at 2555 Meridian Blvd., Suite 250, Franklin,

      Williamson County, Tennessee 37067-6676.

16.   Defendant provides staffing services to customers throughout the United

      States.

         PROPOSED COLLECTIVE AND CLASS DEFINITIONS

17.   Plaintiffs bring Count I of this lawsuit pursuant to 29 U.S.C. § 216(b) as a

      collective action on behalf of themselves and the following workers:

      All similarly situated individuals who were not paid all applicable
      overtime and/or minimum wages while performing work for Santa
      Rosa in the United States relating to electronic record keeping systems,
      for the maximum limitations period as may be allowed by law.

18.   Plaintiffs Vallone and Papadimitropoulos bring Counts II and III of this

      lawsuit as a class action on behalf of themselves and the following workers:

      All similarly situated individuals who were not paid all applicable
      overtime and/or minimum wages while performing work for Santa
      Rosa in the State of California relating to electronic record keeping
      systems, for the maximum limitations period as may be allowed by law.

19.   Plaintiffs Mendoza and Papadimitropoulos bring Count IV of this lawsuit as

      a class action on behalf of themselves and the following workers:

      All similarly situated individuals who were not paid all applicable
      overtime and/or minimum wages while performing work for Santa
      Rosa in the State of Illinois relating to electronic record keeping
      systems for the maximum limitations period as may be allowed by law.

20.   Plaintiff Papadimitropoulos brings Count V of this lawsuit as a class action
                                         5
 Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19        PageID.6    Page 6 of 37




      on behalf of himself and the following workers:

      All similarly situated individuals who were not paid all applicable
      overtime and/or minimum wages while performing work for Santa
      Rosa in the State of Indiana relating to electronic record keeping
      systems for the maximum limitations period as may be allowed by law.

21.   Plaintiffs Mendoza and Papadimitropoulos bring Count VI of this lawsuit as

      a class action on behalf of themselves and the following workers:

      All similarly situated individuals who were not paid all applicable
      overtime and/or minimum wages while performing work for Santa
      Rosa in the State of New Jersey relating to electronic record keeping
      systems for the maximum limitations period as may be allowed by law.

22.   Plaintiff Papadimitropoulos brings Count VII of this lawsuit as a class action

      on behalf of himself and the following workers:

      All similarly situated individuals who were not paid all applicable
      overtime and/or minimum wages while performing work for Santa
      Rosa in the State of New York relating to electronic record keeping
      systems for the maximum limitations period as may be allowed by law.

23.   Plaintiff Papadimitropoulos brings Count VIII of this lawsuit as a class action

      on behalf of himself and the following workers:

      All similarly situated individuals who were not paid all applicable
      overtime and/or minimum wages while performing work for Santa
      Rosa in the State of Pennsylvania relating to electronic record keeping
      systems for the maximum limitations period as may be allowed by law.

24.   Plaintiff Papadimitropoulos brings Count IX of this lawsuit as a class action

      on behalf of himself and the following workers:

      All similarly situated individuals who were not paid all applicable
      overtime and/or minimum wages while performing work for Santa
                                          6
 Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.7   Page 7 of 37




      Rosa in the State of Rhode Island relating to electronic record keeping
      systems for the maximum limitations period as may be allowed by law.

25.   The categories of workers described in the foregoing paragraphs will be

      colloquially referred to as “Classes” in this Complaint.

26.   Plaintiffs Mendoza, Vallone and Papadimitropoulos are members of the

      FLSA collective they seek to represent.

27.   Plaintiff Vallone is a member of the Classes she seeks to represent because

      she was employed by Defendant under applicable law, Vallone worked more

      than eight (8) hours per day and/or forty (40) hours per week and/or seven

      (7) consecutive days in the State of       California within the applicable

      limitations’ periods. Vallone was not paid for hours worked while engaged

      in out-of-town travel during normal business hours in those workweeks in

      which she worked more than forty (40) hours, and/or Vallone was not paid

      minimum wage for out-of-town travel during normal business hours wherein

      these hours were the only hours worked in the given workweek.

28.   Plaintiff Mendoza is a member of the Classes he seeks to represent because

      he was employed by Defendant under applicable law, Mendoza routinely

      worked more than forty (40) hours per week in the States of Illinois and New

      Jersey within the applicable limitations’ periods, Mendoza was not paid for

      hours worked while engaged in out-of-town travel during normal business

      hours in those workweeks in which he worked more than forty (40) hours,
                                         7
 Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.8    Page 8 of 37




      and/or Mendoza was not paid minimum wage for out-of-town travel during

      normal business hours wherein these hours were the only hours worked in

      the given workweek.

29.   Plaintiff Papadimitropoulos is a member of the Classes he seeks to represent

      because he was employed by Defendant under applicable law,

      Papadimitropoulos routinely worked more than forty (40) hours per week in

      the States of Illinois, Indiana, New York, New Jersey, Pennsylvania and

      Rhode Island within the applicable limitations periods, Papadimitropoulos

      was not paid for hours worked while engaged in out-of-town travel in those

      workweeks in which he worked more than forty (40) hours, and/or

      Papadimitropoulos was not paid minimum wage for out-of-town travel

      during normal business hours wherein these hours were the only hours

      worked in the given workweek. Papadimitropoulos also worked more than

      eight (8) hours per day and/or forty (40) hours per week and/or seven (7)

      consecutive days in the State of California within the applicable limitations’

      periods.

30.   Excluded from the defined Classes are Defendant; Defendant’s legal

      representatives, officers, directors, assigns, and successors; any individual

      who has, or who at any time during the applicable temporal period has had,

      a controlling interest in Defendant; and the judges (and immediate family


                                         8
 Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19         PageID.9    Page 9 of 37




      members) to whom this case is assigned.

31.   Plaintiffs reserve the right to refine and amend the definitions of the Classes

      prior to notice or class certification.

                                       FACTS

32.   Plaintiffs worked for Defendant during the applicable statute of limitations

      periods under the FLSA and state laws referred to herein.

33.   Plaintiffs estimate that the putative Classes will include several hundreds of

      similarly situated workers.

34.   Plaintiffs and other similarly situated workers were compensated by

      Defendant on an hourly basis.

35.   Plaintiffs and other similarly situated workers were not paid on a salary basis.

36.   Plaintiffs and other similarly situated workers regularly worked over forty

      (40) hours during the regular workweek. Plaintiffs and other similarly

      situated workers routinely worked seven (7) days per week, twelve (12)

      hours per day.

37.   Defendant is an information technology firm that provides training and

      support to employees of hospitals and other medical facilities as those

      employees begin to learn how to use new commercial electronic record

      keeping software.

38.   The process of changing software systems, and acclimating users of an old


                                            9
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19        PageID.10   Page 10 of 37




      software system to a newly installed software system is sometimes referred

      to as a “go live” event.

39.   Plaintiffs and other similarly situated workers generally have to travel out-

      of-town to the medical facilities of Defendant’s clients when working for

      Defendant.

40.   The aforementioned out-of-town travel by Plaintiffs and other similarly

      situated workers was for the benefit of Defendant.

41.   Plaintiffs were not compensated for such out-of-town travel time, even when

      it took place during normal business hours.

42.   Plaintiffs and other similarly situated workers were not paid for out-of-town

      travel time, including travel during normal business hours, including hours

      worked over forty (40) each week.

43.   Additionally, Plaintiffs and other similarly situated workers were not paid

      for any out-of-town travel time during normal business hours wherein these

      out-of-town travel hours were the only hours worked during Defendant’s

      workweek, such as the immediate day before or the immediate day after the

      Defendant’s workweek starts.

44.   Defendant had no good faith basis to believe that Plaintiffs and other

      similarly situated workers were exempt from the overtime requirements

      and/or minimum wage requirements of the FLSA or applicable state laws.


                                        10
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19         PageID.11    Page 11 of 37




45.   Defendant had no good faith basis to believe that Plaintiffs and other

      similarly situated workers should not have been paid for out-of-town travel

      including travel during normal business hours.

46.   Defendant either knew or acted with reckless disregard of applicable laws,

      regulations and administrative guidelines in failing to pay Plaintiffs and other

      similarly situated workers overtime and/or minimum wage compensation.

      Defendant either knew or acted with reckless disregard of applicable laws,

      regulations and administrative guidelines in failing to pay Plaintiffs and other

      similarly situated workers for time spent on out-of-town travel during normal

      business hours.

47.   Defendant had actual knowledge that Plaintiffs and other similarly situated

      workers worked overtime and unpaid hours below minimum wage.

      Defendant had actual knowledge that Plaintiffs and other similarly situated

      workers were not paid for out-of-town travel including during normal

      business hours.

48.   Defendant financially benefitted by failing to fully pay Plaintiffs and other

      similarly situated workers for all hours worked, including by failing to pay

      for time spent for applicable out-of-town travel including during normal

      business hours.

49.   Defendant’s conduct as alleged herein was willful and has damaged


                                          11
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19        PageID.12    Page 12 of 37




      Plaintiffs and other similarly situated workers. Defendant knew, and was

      aware at all times, of the alleged FLSA and various state law violations.

                 COLLECTIVE AND CLASS ALLEGATIONS

50.   Defendant engaged in a common scheme to avoid paying Plaintiffs and other

      similarly situated workers for out-of-town travel during normal business in

      workweeks during which they worked in excess of forty (40) hours per week.

51.   Plaintiffs and other similarly situated workers should be allowed to proceed

      collectively because they were all paid an hourly rate; they worked in excess

      of forty (40) hours per week in the United States and applicable state

      jurisdictions; Defendant did not pay Plaintiffs and other similarly situated

      workers for out-of-town travel during normal business hours.

52.   The members of the Classes are readily ascertainable from Defendant’s

      records.

53.   The members of the respective Classes, separately, are so numerous that

      joinder of all members is impracticable.

54.   Plaintiffs’ claims and the relief they seek are typical of those claims of the

      similarly situated workers, and the relief they would seek. On information

      and belief, the defenses to be asserted by the Defendant against the Plaintiffs

      will be typical of the defenses to be asserted by the Defendant against the

      similarly situated workers.


                                         12
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19          PageID.13    Page 13 of 37




55.   Plaintiffs are able to fairly and adequately protect the interests of the putative

      Classes. They have no interests adverse to workers in the defined Classes.

56.   Plaintiffs’ attorneys are experienced and competent in both class action

      litigation in general, and employment and wage and hour litigation

      specifically. The law firms listed below have previously represented many

      plaintiffs, classes and collectives in wage and hour cases.

57.   Collective and class action treatment is superior to individual litigation. It

      will permit a large number of similarly situated persons to prosecute their

      common claims and oppose common defenses in a single forum without the

      unnecessary duplication of efforts and expense associate with individual

      lawsuits.

58.   The separate claims asserted by the workers in the Classes are relatively

      small, low value claims.

59.   Common questions of law and fact exist as to each of the separate Classes.

      These issues predominate.

60.   The common questions of fact include but are not limited to:

          Whether Defendant is liable under the FLSA for overtime and/or

            minimum wages for travel time pay;

          Whether Defendant is liable under the applicable state laws for

            overtime and/or minimum wages for travel time pay;

                                           13
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19         PageID.14    Page 14 of 37




          Whether Defendant management’s conduct relating to the wage and

            hour issues presented herein properly subjects Defendant to liquidated

            damages, punitive damages or extended limitations periods under

            applicable federal or state laws; and

          Whether members of the Rhode Island Class are entitled to injunctive

            relief or other equitable relief against Defendant.

61.   These issues can be resolved by common, class-wide proof.

62.   Management of this lawsuit, if allowed to proceed collectively and/or as a

      class action under Federal Rule of Civil Procedure 23, would be reasonable

      and efficient.

                          COUNT I
      FAILURE TO PAY MINIMUM AND/OR OVERTIME WAGES
           AND FOR TRAVEL TIME UNDER THE FLSA

63.   Plaintiffs reassert and re-allege the allegations set forth in each of the above

      paragraphs as though fully set forth herein.

64.   Defendant is subject to the wage requirements of the FLSA because

      Defendant is an “employer” under 29 U.S.C. § 203(d).

65.   Defendant is engaged in commerce within the meaning of Section 3(s)(1)(A),

      29 U.S.C. § 203(s)(1)(A).

66.   Plaintiffs and other similarly situated workers are similarly situated

      individuals within the meaning of the FLSA, 29 U.S.C. § 216(b), and are

                                          14
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.15    Page 15 of 37




      covered employees entitled to the FLSA’s protections.

67.   The FLSA requires that covered, nonexempt employees receive at least the

      federal minimum wage of $7.25 per hour for the first 40 hours worked in a

      workweek. 29 U.S.C. §§ 206(a)(1)(C) and 207(a)(1). “[I]f the employee’s

      total wages for the workweek divided by compensable hours equal or exceed

      the applicable minimum wage, the employee has been paid in compliance

      with [§ 206].” WHD Opinion Letter FLSA2018-28 (Dec. 21, 2018).

68.   FLSA Section 207(a)(1) states that an employee must be paid an overtime

      rate, equal to at least one- and one-half times the employee’s regular rate of

      pay, for all hours worked in excess of forty (40) hours per workweek.

69.   Defendant violated the FLSA by allowing Plaintiffs and other similarly

      situated workers to work overtime hours per workweek without paying them

      full overtime wages for all hours worked.

70.   Plaintiffs and other similarly situated workers routinely worked in excess of

      forty (40) hours per week, but were not paid overtime wages for all non-

      travel hours worked.

71.   Further, upon information and belief, Defendant maintained a uniform policy

      or practice of not paying Plaintiffs and other similarly situated workers for

      time spent in out-of-town travel during normal business hours. In other

      words, Plaintiffs and similarly situated workers received no compensation


                                         15
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.16   Page 16 of 37




      whatsoever for time they spent engaged in out-of-town travel for Santa Rosa

      during normal business hours.

72.   Defendant violated the FLSA by allowing Plaintiffs and other similarly

      situated workers to travel out-of-town during normal business hours without

      compensation, including: (1) proper minimum wage compensation for out-

      of-town travel during normal business hours wherein these hours were the

      only hours worked in the given workweek; and/or (2) proper overtime

      compensation for such travel hours that are in excess of forty (40) per week.

73.   Additionally, or in the alternative, Defendant violated the FLSA by allowing

      Plaintiffs and other similarly situated workers to work off-the-clock for

      certain required on-boarding and training activities.

74.   Plaintiffs and similarly situated workers are not exempt from the

      requirements of the FLSA.

75.   The foregoing actions of Defendant violated the FLSA.

76.   Defendant’s actions were willful and not in good faith.

77.   Plaintiffs and other similarly situated workers have been harmed as a direct

      and proximate result of Defendant’s unlawful conduct.

78.   Defendant is liable to Plaintiffs and other similarly situated workers for

      actual damages, liquidated damages and equitable relief, pursuant to 29

      U.S.C. § 216(b), as well as reasonable attorneys’ fees, costs, disbursements,

                                         16
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19         PageID.17    Page 17 of 37




       expenses and prejudgment interest as may be allowed by law, and such other

       and further relief as the Court deems appropriate and just.

                           COUNT II
      FAILURE TO PAY MINIMUM AND/OR OVERTIME WAGES AND
            FOR TRAVEL TIME UNDER CALIFORNIA LAW

79.    Plaintiffs Vallone and Papadimitropoulos reassert and re-allege the

       allegations set forth in each of the above paragraphs as though fully set forth

       herein.

80.    Defendant was at all relevant times doing business in the State of California

       and an employer under applicable Industrial Welfare Commission Orders.

81.    Plaintiffs Vallone, Papadimitropoulos and all putative California class

       members were employees of the Defendant under applicable California state

       law.

82.    During the relevant time period, in the State of California, Defendant

       periodically required Plaintiffs Vallone, Papadimitropoulos and putative

       California class members to work in excess of eight (8) hours per day and/or

       in excess of forty (40) hours per workweek and/or seven (7) consecutive days

       in a row.

83.    During the relevant time period, both the California Labor Code, including

       but not limited to §§ 221-223, 1182.12, and 1194, and the pertinent Industrial

       Welfare Commission Wage Orders, required that employees must be paid at


                                          17
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19        PageID.18    Page 18 of 37




      least the California minimum wage rate “for all hours worked.” California

      Wage Order No. 4, sections 4(A) and 4(B).

84.   During the relevant time period, both the California Labor Code, including

      but not limited to §§ 510, 1194, and the pertinent Industrial Welfare

      Commission Wage Orders, required that all work performed by an employee

      in excess of eight (8) hours per day and forty (40) hours per week be

      compensated at one and half times the employee’s regular rate of pay, and

      for the first eight (8) hours worked on the seventh consecutive day of work

      in a workweek.

85.   Under California state law, if an employer requires an employee to attend an

      out-of-town business meeting, training session or any other event, the

      employer cannot disclaim an obligation to pay for the employee's time in

      getting to and from the location of that event. Time spent driving, or as a

      passenger on an airplane, train, bus, taxi cab or car, or other mode of

      transportation, in traveling to and from this out-of-town event, and time spent

      waiting to purchase a ticket, check baggage, or get on board is, under such

      circumstances, time spent carrying out the employer's directives, and thus,

      can only be characterized as time in which the employee is subject to the

      employer's control.

86.   Defendant violated California law by allowing Plaintiffs and other similarly


                                         18
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19      PageID.19   Page 19 of 37




      situated workers to travel out-of-town during normal business hours without

      any compensation, and/or by allowing Plaintiffs and other similarly situated

      workers to work off-the-clock for certain required on-boarding and training

      activities.

87.   Defendant failed to pay Plaintiffs Vallone, Papadimitropoulos and putative

      California class members’ minimum and overtime wages for all hours

      worked.

88.   As a result, Defendant failed to pay Plaintiffs Vallone, Papadimitropoulos

      and putative California class members earned overtime wages, and failed to

      keep records and provide Plaintiff and putative California class members

      wage statements as required by California Labor Code §§ 226, 1174 and

      1174.5. Plaintiff Vallone, Papadimitropoulos and putative California class

      members are entitled to recover their unpaid minimum and overtime

      compensation and penalties arising therefrom.

89.   Plaintiff Vallone, Papadimitropoulos and putative California class members

      are therefore entitled to compensatory and statutory damages, penalties and

      restitution, including reasonable attorneys’ fees under any California law

      including but not limited California Labor Code §§ 218, 218.5, 1194(a) and

      2699(g), costs of this suit, an order enjoining Defendant from pursuing the

      policies, acts and practices complained of herein, pre- and post-judgment


                                        19
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19        PageID.20    Page 20 of 37




      interest and such other and further relief as the Court deems just and proper.

                              COUNT III
                CALIFORNIA UNFAIR COMPETITION LAW,
                 CAL. BUS. & PROF. CODE §§ 17200 et seq.

90.   Plaintiffs Vallone and Papadimitropoulos reassert and re-allege the

      allegations set forth in each of the above paragraphs as though fully set forth

      herein.

91.   The foregoing conduct, as alleged, violates the California Unfair

      Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq. Section 17200

      of the Cal. Bus. & Prof. Code prohibits unfair competition by prohibiting,

      inter alia, any unlawful or unfair business acts or practices.

92.   The policies, acts and practices described in this pleading were and are

      unlawful business acts and practices because Defendant’s failure to pay

      compensation for minimum and overtime wages for all hours worked, to

      keep records and to provide accurate and timely wage statements violate

      applicable Labor Code sections and Industrial Welfare Commission Wage

      Orders.

93.   Specifically, Defendant engaged in unfair competition by violating, inter

      alia, each of the following laws. Each of these violations constitutes an

      independent and separate violation of the Competition Law:

                a. The Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.;


                                         20
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19        PageID.21    Page 21 of 37




                b. California Labor Code § 1194;

                c. California Labor Code §§ 1174, 1174.5 and 226; and

                d. California Labor Code § 510.

94.   Defendant’s course of conduct, acts, and practices in violation of the

      California laws referenced above constitute a separate and independent

      violation of the Competition Law. Defendant’s conduct described herein

      violates the policy or spirit of such laws or otherwise significantly threatens

      or harms competition.

95.   The unlawful and unfair business practices and acts of Defendant, described

      above, have injured Plaintiffs Vallone, Papadimitropoulos and members of

      the putative California class in that they were wrongfully denied the payment

      of earned minimum and overtime wages.

96.   Plaintiff Vallone, Papadimitropoulos and putative California class members

      are therefore entitled to compensatory and statutory damages, penalties and

      restitution, including reasonable attorneys’ fees under any applicable

      California law including but not limited to California Labor Code §§ 218,

      218.5, 1194(a) and 2699(g), costs of this suit, an order enjoining Defendant

      from pursuing the policies, acts and practices complained of herein, pre- and

      post-judgment interest and such other and further relief as the Court deems

      just and proper.


                                         21
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19         PageID.22    Page 22 of 37




                           COUNT IV
      FAILURE TO PAY MINIMUM AND/OR OVERTIME WAGES AND
              FOR TRAVEL TIME UNDER ILLINOIS LAW

97.    Plaintiffs Mendoza and Papadimitropoulos reassert and re-allege the

       allegations set forth in each of the above paragraphs as though fully set forth

       herein.

98.    The IMWL requires employers to pay at least the Illinois minimum wage rate

       per hour worked. 820 Ill. Comp. Stat. 105/4(a)(1).

99.    The IMWL requires employers to pay employees overtime wages for any

       hours worked in excess of forty (40) hours per workweek at a rate not less

       than one-and-one-half times the regular rate. 820 ILCS 105/4a(1).

100. Defendant is an employer under the IMWL.

101. Plaintiffs Mendoza, Papadimitropoulos and other similarly situated workers

       are employees under the IMWL.

102. Defendant violated the IMWL by allowing Plaintiffs Mendoza,

       Papadimitropoulos and other similarly situated workers to work overtime

       hours per workweek without paying them full overtime wages for these

       hours.

103. Plaintiffs Mendoza, Papadimitropoulos and other similarly situated workers

       routinely worked in excess of forty (40) hours per week in the State of

       Illinois, but were not paid overtime wages for all non-travel hours worked.


                                          22
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19      PageID.23    Page 23 of 37




104. Defendant violated the IMWL by allowing Plaintiffs Mendoza,

      Papadimitropoulos and other similarly situated workers to travel out-of-town

      to and from Illinois during normal business hours without any compensation,

      and not counting all of their hours and time worked.

105. Plaintiffs Mendoza, Papadimitropoulos and other similarly situated workers

      were not paid for out-of-town travel to and from Illinois during the normal

      business hours.

106. The foregoing actions of Defendant violated the IMWL. Plaintiffs Mendoza,

      Papadimitropoulos and other similarly situated workers should have been

      paid: (1) at least the Illinois minimum wage for out-of-town travel hours

      when such hours were the only hours worked during Defendant’s workweek,

      such as the immediate day before or the immediate day after the Defendant’s

      workweek starts; and (2) overtime wages at a rate of not less than one-and-

      one-half times the regular rate for all out-of-town travel hours in excess of

      forty (40) hours per workweek.

107. In the alternative, Plaintiffs Mendoza, Papadimitropoulos and other similarly

      situated workers had an implied agreement with Defendant that Defendant

      would pay them an hourly rate for all hours worked.

108. Defendant acted willfully in violating the IMWL.

109. Plaintiffs Mendoza, Papadimitropoulos and other similarly situated workers

                                        23
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.24    Page 24 of 37




      are entitled to recover unpaid wages, plus punitive damages, including

      damages as allowed by statute 820 ILCS 105/12(a), reasonable attorneys’

      fees, costs and disbursements, and such other and further relief as the Court

      deems appropriate and just.

                        COUNT V
   FAILURE TO PAY MINIMUM AND/OR OVERTIME WAGES AND
           FOR TRAVEL TIME UNDER INDIANA LAW

110. Plaintiffs Mendoza and Papadimitropoulos reassert and re-allege the

      allegations set forth in each of the above paragraphs as though fully set forth

      herein.

111. At all relevant times, Defendant was an “employer” under applicable Indiana

      wage and hour law. Ind. Code Ann. § 22-2-2-3.

112. At all relevant times, Plaintiffs Mendoza, Papadimitropoulos and members of

      the proposed Indiana class were “employees” under applicable Indiana wage

      and hour law. Ind. Code Ann. § 22-2-2-3.

113. Defendant failed to pay the regular work hour wages or compensation due to

      Plaintiffs Mendoza, Papadimitropoulos and members of the Indiana Wage

      Payment Class on the next usual and regular day for payment of wages, or the

      regular pay day for the pay period during their employment, in violation of

      the Indiana Wage Payment Statute, Ind. Code § 22-2-5-1.

114. Under Indiana law, employers are required to pay their employees at least the


                                         24
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19        PageID.25     Page 25 of 37




      Indiana minimum wage rate per hour worked. Ind. Code Ann. § 22-2-2-4.

115. Under Indiana law, no employer may employ an employee for a workweek

      longer than forty (40) hours unless the employee receives compensation for

      that excess time at a rate not less than one- and one-half times the regular rate

      at which he or she is employed. Ind. Code Ann. § 22-2-2-4(k).

116. Defendant failed to pay Plaintiffs Mendoza, Papadimitropoulos and members

      of the proposed Indiana class minimum wage for out-of-town travel during

      normal business hours wherein these hours were the only hours worked in the

      given workweek, and/or overtime wages for all such hours worked over forty

      (40) hours per week at time-and-a-half times their regular rate of pay.

117. Under Indiana law, travel away from home is clearly work time when it cuts

      across the employee’s workday. The time is not only hours worked on regular

      working days during normal working hours but also during corresponding

      hours on nonworking days.

118. Defendant has not acted in good faith in failing to fully and timely compensate

      Plaintiffs Mendoza, Papadimitropoulos and members of the Indiana class for

      all of the hours they worked as required by Indiana wage and hour law,

      including the Minimum Wage Law, Ind. Code § 22-2-2-4, and Wage Payment

      Statute, Ind. Code § 22-2-5-1, and had no reason to believe that its failure to

      do so was not a violation of the Statutes. Accordingly, Plaintiffs Mendoza,


                                          25
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.26       Page 26 of 37




      Papadimitropoulos and the Indiana class members are entitled to an award of

      liquidated damages for Defendant’s failure to pay wages in the amount equal

      to two (2) times the amount of wages due pursuant to Ind. Code § 22-2-5-2.

119. Plaintiffs Mendoza, Papadimitropoulos and other similarly situated Indiana

      workers are entitled to recover unpaid wages, liquidated damages, any

      penalties under Ind. Code Ann. § 22-2-4-4, prejudgment interest as may be

      allowed by law, and reasonable attorneys’ fees as allowed by law, including

      costs and disbursements, and such other and further relief as the Court deems

      appropriate and just.

                            COUNT VI
               FAILURE TO PAY OVERTIME WAGES AND
              FOR TRAVEL TIME UNDER NEW YORK LAW

120. Plaintiff Papadimitropoulos reasserts and re-alleges the allegations set forth

      in each of the above paragraphs as though fully set forth herein.

121. At all relevant times, Defendant was an “employer” under New York wage

      and hour law.

122. At all relevant times, Plaintiff Papadimitropoulos and members of the

      proposed New York class were Santa Rosa employees under applicable New

      York law.

123. New York law provides that “[e]very employer shall pay to each of its

      employees for each hour worked a wage of not less than” the wage established


                                        26
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19        PageID.27   Page 27 of 37




      by statute for that year. N.Y. Labor Law § 652(1).

124. New York law requires employers to pay employees for overtime wages for

      any hours worked in excess of forty (40) hours per workweek at a rate not less

      than one-and-one-half times the regular hourly wage. 12 N.Y. Comp. Codes

      R. & Regs. Pt. 142.2.2.

125. New York wage and hour law requires hours spent in on overnight trips to be

      compensable during normal business hours.

126. Plaintiff Papadimitropoulos and members of the proposed New York class

      routinely worked in excess of forty (40) hours per week in the State of New

      York, but were not paid overtime wages for all non-travel hours. Defendant

      also violated New York law by allowing Plaintiff Papadimitropoulos and

      members of the proposed New York class to travel out-of-town to and from

      New York during normal business hours without any compensation, and by

      not counting their hours and time worked.

127. Defendant also failed to pay minimum wages to Plaintiff Papadimitropoulos

      and members of the proposed New York class for out-of-town travel during

      normal business hours wherein these hours were the only hours worked in the

      given workweek.

128. Defendant’s failure to pay for all hours worked was not in good faith, and

      Plaintiffs Papadimitropoulos and members of the proposed New York class


                                        27
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.28    Page 28 of 37




      are entitled to liquidated damages. N.Y. Lab. Law §§ 198(1)(a), (2) & (3).

129. Because Defendant did not count or record all of the hours worked, it failed

      to keep records in accordance with New York Labor Law Art. VI, § 195(3),

      thereby allowing for penalties under Labor law §198(1-d).

130. Plaintiff Papadimitropoulos and members of the proposed New York class

      and other similarly situated workers are entitled to recover unpaid wages,

      liquidated damages, penalties, prejudgment interest as allowed by law,

      reasonable attorneys’ fees, costs and disbursements, and such other and

      further relief as the Court deems appropriate and just.

                       COUNT VII
   FAILURE TO PAY MINIMUM AND/OR OVERTIME WAGES AND
         FOR TRAVEL TIME UNDER NEW JERSEY LAW

131. Plaintiffs Mendoza and Papadimitropoulos reassert and re-allege the

      allegations set forth in each of the above paragraphs as though fully set forth

      herein.

132. The NJWHL requires employers to pay employees at least the New Jersey

      minimum wage rate per hour worked. N.J.S.A. 34:11-56a4.

133. The NJWHL requires employers to pay employees for overtime wages for any

      hours worked in excess of forty (40) hours per workweek at a rate not less

      than one-and-one-half times the regular hourly wage. N.J.S.A. 34:11-56a4.

134. Defendant is an “employer” under the NJWHL, N.J.S.A. 34:11-56(a)(1)(g).


                                         28
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19   PageID.29    Page 29 of 37




135. Plaintiffs Mendoza, Papadimitropoulos and members of the proposed New

     Jersey class were employed by Defendant under the NJWHL, N.J.S.A. 34:11-

     56(a)(1)(h).

136. Defendant violated the NWJHL and its enabling regulations through common

     company policies by allowing Plaintiffs Mendoza, Papadimitropoulos and

     members of the proposed New Jersey class to work overtime hours per

     workweek without paying them overtime wages for these hours.

137. Defendant’s violation of the NWJHL was willful and/or with reckless

     disregard for the rights of Plaintiffs Mendoza, Papadimitropoulos and

     members of the proposed New Jersey class.

138. Plaintiffs Mendoza, Papadimitropoulos and members of the proposed New

     Jersey class routinely worked in excess of forty (40) hours per week in the

     State of New Jersey, but were not paid overtime wages for all of their non-

     travel hours.

139. Defendant also violated the NWJHL by allowing Plaintiffs Mendoza,

     Papadimitropoulos and members of the proposed New Jersey class to travel

     out-of-town to and from New Jersey during normal business hours without

     any compensation, and/or by not counting their hours and time worked.

140. Plaintiffs Mendoza, Papadimitropoulos and members of the proposed New

     Jersey class were not paid for out-of-town travel to and from New Jersey


                                      29
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19          PageID.30    Page 30 of 37




      during the normal business hours, including minimum wages for out-of-town

      travel during normal business hours wherein these hours were the only hours

      worked in the given workweek, and overtime wages for all such out-of-town

      travel hours in excess of forty (40) hours per week.

141. The foregoing actions of Defendant violated the NWJHL.

142. Plaintiffs Mendoza, Papadimitropoulos and members of the proposed New

      Jersey class are entitled to recover unpaid wages, prejudgment interest as

      allowed by law, reasonable attorneys’ fees, costs and disbursements, and such

      other and further relief as the Court deems appropriate and just.

                        COUNT VIII
    FAILURE TO PAY MINIMUM AND/OR OVERTIME WAGES AND
         FOR TRAVEL TIME UNDER PENNSYLVANIA LAW

143. Plaintiff Papadimitropoulos reasserts and re-alleges the allegations set forth

      in each of the above paragraphs as though fully set forth herein.

144. At all relevant times, Defendant was an “employer” under applicable

      Pennsylvania wage and hour law. 43 P.S. § 333.103(g); 43 P.S. § 260.2a.

145. At all relevant times, Plaintiff Papadimitropoulos and members of the

      proposed the proposed Pennsylvania class were “employees” under applicable

      Pennsylvania wage and hour law, as a matter of economic reality and under

      the multi-factor test used in the context of misclassification claims under the

      Pennsylvania Worker’s Compensation Act and the Unemployment


                                         30
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.31   Page 31 of 37




      Compensation Act.

146. Under Pennsylvania law, employees must be paid at the least the Pennsylvania

      minimum wage “for all hours worked.” 43 P.S. § 333.104(a).

147. Under Pennsylvania law, employees must be paid overtime not less than one-

      and one-half times the employee’s regular rate of pay for all hours in excess

      of forty (40) hours in a workweek. 43 P.S. § 333.104(c); 34 Pa. Code §

      231.41.

148. Defendant failed to pay Plaintiff Papadimitropoulos and members of the

      proposed Pennsylvania class for all such hours worked by failing to pay for

      out-of-town travel to and from Pennsylvania during normal working hours,

      including minimum wages for out-of-town travel during normal working

      hours wherein these hours were the only hours worked in the given workweek,

      and overtime wages for all such out-of-town travel hours in excess of forty

      (40) hours per week.

149. Under Pennsylvania law, hours worked includes time spent traveling as part

      of the duties of the employees during normal working hours. PA Admin.

      Code § 231.1(b).

150. Defendant has not acted in good faith in failing to fully and timely compensate

      Plaintiff Papadimitropoulos and members of the Pennsylvania class for all of

      the hours they work as required by the Pennsylvania wage and hour law, and


                                        31
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.32       Page 32 of 37




      these wages have remained unpaid for more than 30 days beyond the regularly

      scheduled workday. Accordingly, Plaintiff Papadimitropoulos and the

      Pennsylvania class members are entitled to an award of liquidated damages

      for Defendant’s failure to pay wages. 43 Pa. Stat. Ann. § 260.10.

151. Plaintiff Papadimitropoulos and other similarly situated Pennsylvania

      workers are entitled to recover unpaid wages, liquidated damages,

      prejudgment interest as may be allowed by law, and reasonable attorneys’ fees

      as allowed by law, including costs and disbursements, and such other and

      further relief as the Court deems appropriate and just.

                         COUNT IX
    FAILURE TO PAY MINIMUM AND/OR OVERTIME WAGES AND
         FOR TRAVEL TIME UNDER RHODE ISLAND LAW

152. Plaintiff Papadimitropoulos reasserts and re-alleges the allegations set forth

      in each of the above paragraphs as though fully set forth herein.

153. At all relevant times, Defendant was an “employer” under applicable Rhode

      Island wage and hour law. R.I. Gen. Laws § 28-12-2(7).

154. At all relevant times, Plaintiff Papadimitropoulos and members of the

      proposed the proposed Rhode Island class were “employees” under applicable

      Rhode Island wage and hour law, R.I. Gen. Laws §§ 28-12-2(6), 28-14-19.1.

155. Under Rhode Island law, an employer must pay employees at least the Rhode

      Island minimum wage per hour worked. R.I. Gen. Laws §§ 28-12-3.


                                         32
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.33   Page 33 of 37




156. Under Rhode Island law, employees must be paid overtime not less than one-

      and-one-half times the employee’s regular rate of pay for all hours in excess

      of forty (40) hours in a workweek. R.I. Gen. Laws § 28-12-4.1(a).

157. Defendant failed to pay Plaintiff Papadimitropoulos and members of the

      proposed Rhode Island class for all such hours worked by failing to pay for

      out-of-town travel to and from Rhode Island during normal working hours,

      including minimum wages for out-of-town travel during normal working

      hours wherein these hours were the only hours worked in the given workweek,

      and overtime wages for all such out-of-town travel hours in excess of forty

      (40) hours per week.

158. Under Rhode Island law, out-of-town travel time is compensable if done for

      the benefit of the employer.

159. Defendant has not acted in good faith in failing to fully and timely compensate

      Plaintiff Papadimitropoulos and members of the Rhode Island class for all of

      the hours they work as required by the Rhode Island wage and hour law.

      Accordingly, Plaintiff Papadimitropoulos and the Rhode Island class

      members are entitled to an award of liquidated damages for Defendant’s

      failure to pay wages. R.I. Gen. Laws § 28-14-19.2(a).

160. Plaintiff Papadimitropoulos and other similarly situated Rhode Island workers

      are entitled to recover unpaid wages, liquidated damages, appropriate


                                        33
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.34    Page 34 of 37




      equitable and injunctive relief, prejudgment interest as may be allowed by

      law, and reasonable attorneys’ fees as allowed by law, including costs and

      disbursements, and such other and further relief as the Court deems

      appropriate and just. R.I. Gen. Laws § 28-14-19.2(a).


                              PRAYER FOR RELIEF

      WHEREFORE Plaintiffs seek the following relief on behalf of themselves

and the respective Classes:

      a.    An order permitting this litigation to proceed as a collective action

            pursuant to 29 U.S.C. § 216(b);

      b.    Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all

            potential FLSA Class Members;

      c.    An order permitting this litigation to proceed as a class action pursuant

            to Fed. R. Civ. P. 23 on behalf of the proposed state Classes;

      d.    Damages for unpaid overtime compensation including travel time and

            prejudgment interest to the fullest extent permitted under the law;

      e.    Liquidated damages, penalties and punitive damages to the fullest

            extent permitted under the applicable laws;

      f.    Litigation costs, disbursements, expenses, and attorneys’ fees to the

            fullest extent permitted under the law;

      g.    Appropriate equitable and injunctive relief pursuant to R.I. Gen. Laws

                                        34
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.35   Page 35 of 37




           § 28-14-19.2(a), including but not limited to the entry of an order

           enjoining Defendant from engaging in the unlawful conduct described

           in this Complaint and to take all necessary measures to ensure that it is

           at all times in compliance with such injunction; and

     h.    Such other and further relief as this Court deems just and proper.

     Dated: June 14, 2019.                  Respectfully submitted,

                                     s/Jennifer L. McManus
                                     Jennifer L. McManus (MI P34275)
                                     FAGAN McMANUS, P.C.
                                     25892 Woodward Avenue
                                     Royal Oak, MI 48067-0910
                                     Tel : (248) 542-6300
                                     Fax : (248) 542-6301
                                     jmcmanus@faganlawpc.com

                                     Gordon E. Jackson (TN BPR #08323)
                                     J. Russ Bryant (TN BPR #33830)
                                     Robert E. Turner, IV (TN BPR #35364)
                                     Nathaniel A. Bishop (TN BPR #35944)
                                     JACKSON, SHIELDS, YEISER & HOLT
                                     262 German Oak Drive
                                     Memphis, Tennessee 38018
                                     Telephone: (901) 754-8001
                                     Facsimile: (901) 754-8524
                                     gjackson@jsyc.com
                                     rbryant@jsyc.com
                                     rturner@jsyc.com
                                     nbishop@jsyc.com

                                     Shawn M. Raiter (MN #240424)
                                     LARSON  KING, LLP
                                     30 East Seventh St., Suite 2800
                                     St. Paul, MN 55101
                                     Tel: (651) 312-6500
                                       35
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19       PageID.36   Page 36 of 37




                                     Fax: (651) 312-6618
                                     jsnodgrass@larsonking.com

                                     Attorneys for Plaintiffs and Opt-ins


                PLAINTIFFS’ DEMAND FOR JURY TRIAL

NOW COME the above-named Plaintiffs, by and through their attorneys, FAGAN

MCMANUS, P.C., JACKSON, SHIELDS, YEISER & HOLT, and LARSON KING,

LLP and hereby demands trial by jury on the above matter.


      Dated: June 14, 2019.                 Respectfully submitted,

                                     s/Jennifer L. McManus
                                     Jennifer L. McManus (MI P34275)
                                     FAGAN McMANUS, P.C.
                                     25892 Woodward Avenue
                                     Royal Oak, MI 48067-0910
                                     Tel : (248) 542-6300
                                     Fax : (248) 542-6301
                                     jmcmanus@faganlawpc.com

                                     Gordon E. Jackson (TN BPR #08323)
                                     J. Russ Bryant (TN BPR #33830)
                                     Robert E. Turner, IV (TN BPR #35364)
                                     Nathaniel A. Bishop (TN BPR #35944)
                                     JACKSON, SHIELDS, YEISER & HOLT
                                     262 German Oak Drive
                                     Memphis, Tennessee 38018
                                     Telephone: (901) 754-8001
                                     Facsimile: (901) 754-8524
                                     gjackson@jsyc.com
                                     rbryant@jsyc.com
                                     rturner@jsyc.com
                                     nbishop@jsyc.com


                                       36
Case 2:19-cv-11779-AJT-SDD ECF No. 1 filed 06/14/19   PageID.37    Page 37 of 37




                                   Shawn M. Raiter (MN #240424)
                                   LARSON  KING, LLP
                                   30 East Seventh St., Suite 2800
                                   St. Paul, MN 55101
                                   Tel: (651) 312-6500
                                   Fax: (651) 312-6618
                                   jsnodgrass@larsonking.com

                                   Attorneys for Plaintiffs and Opt-ins




                                     37
